  Case 16-27367         Doc 41     Filed 03/19/19 Entered 03/19/19 11:44:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27367
         BERNICE GREGORY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/25/2016.

         2) The plan was confirmed on 01/12/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/21/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-27367         Doc 41      Filed 03/19/19 Entered 03/19/19 11:44:29                    Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $17,000.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $17,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $767.59
    Other                                                                  $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,139.35

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BARCLAYS BANK DELAWARE          Unsecured      2,338.00            NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15 Unsecured         3,610.00       3,697.72        3,697.72        355.48        0.00
CAVALRY SPV I                   Unsecured            NA       1,096.36        1,096.36        105.40        0.00
CHASE CC                        Unsecured      2,238.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured              NA            NA            18.96          18.96       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured        1,375.00            NA         1,375.00      1,375.00        0.00
CITY OF CHICAGO DEPT OF FINANCE Secured           884.07        903.03          884.07        884.07        0.00
COOK COUNTY TREASURER           Secured        3,800.00     19,058.76        19,058.76      7,643.57        0.00
COOK COUNTY TREASURER           Unsecured            NA            NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured           542.00           NA              NA            0.00       0.00
DISCOVER BANK                   Unsecured      2,823.00       1,129.20        1,129.20        108.55        0.00
ECAST SETTLEMENT CORP           Unsecured          51.00        413.34          413.34          29.85       0.00
ILLINOIS COLLECTION SVC         Unsecured         400.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured              NA       3,391.54        3,391.54        326.04        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           374.00        163.40          163.40          15.71       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured          34.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         557.00        236.94          236.94          17.11       0.00
PRA RECEIVABLES MGMT            Unsecured            NA         479.82          479.82          34.65       0.00
PRA RECEIVABLES MGMT            Unsecured            NA         842.61          842.61          81.00       0.00
PRA RECEIVABLES MGMT            Unsecured            NA       1,502.21        1,502.21        144.41        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         213.82          213.82          15.44       0.00
QUANTUM3 GROUP LLC              Unsecured         207.00         91.87           91.87           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      1,522.00         646.69          646.69          62.17       0.00
QUANTUM3 GROUP LLC              Unsecured      2,534.00       4,992.19        4,992.19        479.91        0.00
QUANTUM3 GROUP LLC              Unsecured         283.00        295.59          295.59          21.35       0.00
QUANTUM3 GROUP LLC              Unsecured         493.00        209.37          209.37          15.12       0.00
QUANTUM3 GROUP LLC              Unsecured         294.00        224.76          224.76          16.23       0.00
SETERUS                         Secured       53,746.00     44,973.32        45,677.81           0.00       0.00
SETERUS                         Secured              NA            NA           704.49           0.00       0.00
THD/CBNA                        Unsecured         531.00           NA              NA            0.00       0.00
TURNER ACCEPTANCE               Unsecured      1,125.00       1,150.83        1,150.83        110.63        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 16-27367         Doc 41      Filed 03/19/19 Entered 03/19/19 11:44:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $45,677.81              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                               $18.96             $18.96              $0.00
       All Other Secured                                 $22,022.32          $9,902.64              $0.00
 TOTAL SECURED:                                          $67,719.09          $9,921.60              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,778.26          $1,939.05              $0.00


Disbursements:

         Expenses of Administration                             $5,139.35
         Disbursements to Creditors                            $11,860.65

TOTAL DISBURSEMENTS :                                                                      $17,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
